Citation Nr: 0112404	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  95-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from December 1973 to 
December 1980.

The instant appeal arose from an October 1993 letter of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied an application to 
reopen a claim for service connection for a nervous disorder.  
In an April 1997 decision, the Board of Veterans' Appeals 
(Board) granted the veteran's claim to reopen and remanded 
this case for a de novo review of the entire record.  This 
case was remanded in March 1998 by the Board for further 
development.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The appellant contends, in 
substance, that he has an acquired psychiatric disorder, 
including PTSD, as a result of his experiences in service. 

The veteran reported during his November and December 1999 VA 
examinations that he witnessed a decapitation while he was 
stationed in Korea.  He did not furnish further, specific 
information, like the exact date of the incident, his unit at 
the time of the incident, the name of the individual who was 
decapitated, and whether this was a combat-related incident.  
He is advised that attempts to corroborate stressors are 
aided by the most specific information possible.  Therefore, 
the RO should attempt to develop the veteran's service 
personnel records.  

The Board notes that the claims folder apparently does not 
contain all the relevant VA and private treatment records.  
The Board notes that pursuant to it's March 1998 remand, the 
veteran was asked, by letter dated in April 1998, to 
adequately identify, by providing current addresses, 
Hillsborough County Mental Health Clinic, Dr. Cohen, and Dr. 
Frierson, and to provide the evidence as soon as possible, 
preferably within 60 days.  By letter dated in August 1998, 
he requested an additional 120 days to search for Drs. Cohen 
and Frierson.  He indicated that he had lost or misplaced the 
VA's last correspondence to him, presumably the April 1998 
letter, and that "finding these Dr's. [sic] has been very 
difficult and fruitless thus far."  

The Board advises the veteran that under the VCAA, the VA is 
only required to assist the claimant in developing records 
which "the claimant adequately identifies to the Secretary 
[of the VA] and authorizes the Secretary to obtain."  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  As he has not adequately identified 
these records, the VA has no further duty to assist as 
regards those records.

The Board also notifies the veteran that it attempted to 
develop pertinent treatment records from Drs. Boone and 
Spaulding in June 1997.  Dr. Spaulding did not respond to the 
RO's June 1997 letter, which included authorization from the 
veteran, and Dr. Boone provided the dates of treatment but 
provided no further information, like his treatment notes.  
The RO should once again attempt to develop evidence from 
those sources.

In addition, it does not appear that all pertinent VA 
treatment records have been associated with the claims 
folder.  The December 1999 VA mental disorders examination 
referred to VA treatment records that have not been 
associated with the claims folder, including outpatient 
treatment provided by Drs. Ross and Sharma at the Tampa VA 
Medical Center (MC) and psychological testing performed by 
Dr. Rosenblatt on November 29, 1999.  As VA records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records prior 
to a final decision in this case.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

The medical evidence shows that the veteran has been 
diagnosed several times with PTSD, including a November 1999 
VA PTSD examination.  The Board stresses that service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 130 
(1997).  

In June 1999, during the pendency of this appeal, 38 C.F.R. 
§ 3.304(f) was amended to incorporate relevant legal 
authority established as a result of the Court's holding in 
Cohen.  In pertinent part, § 3.304(f) now provides that, 
"[s]ervice connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred."  64 Fed. Reg. 32807-32808 (June 18, 
1999).  The revised regulation was made effective from the 
date of the Cohen decision, March 7, 1997, and therefore, it 
must be considered in connection with the Board's appellate 
disposition.  Hence, as applied here, the revised version of 
§ 3.304(f) liberalizes the standard needed to establish a 
diagnosis of PTSD, from evidence that required a "clear 
diagnosis" of the condition, to the revised criteria that 
only requires medical evidence "diagnosing" the condition.

Further, Social Security Administration (SSA) records show 
that he is receiving disability benefits for his psychiatric 
problems.  Records pertaining to the award of such benefits 
by the SSA have not been associated with the record.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-372 (1992).  Thus, the RO 
must request complete copies of any SSA records utilized in 
awarding the appellant disability benefits.

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to his claim, 
including evidence of current or past 
treatment for an acquired psychiatric 
disorder, including PTSD, that has not 
already been made part of the record, VA 
and non-VA, and should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization. 

2.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make efforts to 
obtain:

a.  All pertinent service personnel 
records; and

b.  All records pertaining to the 
veteran's VA treatment which have 
not been associated with the claims 
folder, including treatment at the 
Bay Pines and Tampa VAMCs since 
November 1994.  In particular, 
outpatient treatment provided by 
Drs. Ross and Sharma at the Tampa 
VAMC should be associated with the 
claims folder, as well as 
psychological testing performed by 
Dr. Rosenblatt on November 29, 1999; 
and

c.  All administrative and medical 
records compiled and/or utilized by 
the Social Security Administration 
in connection with any award of 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should make further efforts to 
obtain non-federal records.  Where 
necessary, the appellant must adequately 
identify the records and provide any 
necessary authorization.  In particular, 
the RO should make further efforts to 
obtain:

a.  All records pertaining to the 
appellant's treatment by J. R. 
Boone, Ph.D., Suncoast Medical 
Clinic, 601 7th St. South, St. 
Petersburg, FL 33701, including 
those dated between 1993 and the 
present; and

b.  All records pertaining to the 
appellant's treatment by H. C. 
Spaulding, Ph. D., 18167 U. S. 
Highway 19 N., Clearwater, FL 34624, 
including those dated between 1990 
and the present.

If the RO, after making reasonable 
efforts, is unable to obtain any of the 
adequately identified records sought, the 
RO shall notify the claimant that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  The veteran should be asked to 
provide more detailed information about 
any stressors, in particular the 
decapitation he witnessed in service, 
including the exact date of the incident, 
his unit and its location at the time of 
the incident, the name of the individual 
who was decapitated, whether this was a 
combat-related incident, and any other 
pertinent information concerning the 
traumatic event(s) (stressor(s)) that he 
alleges to have experienced while serving 
on active duty.  

5.  The RO should also forward copies of 
the veteran's written stressor 
statement(s), together with his service 
personnel record, including his DD Form 
214s, to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any information 
available which might corroborate the 
veteran's alleged stressor(s) and to any 
other sources which may have pertinent 
information.  The USASCRUR's review is 
requested to include a search for any 
situation or operational reports 
pertaining to any incidents or operations 
described by the veteran.  Any 
information obtained should be associated 
with the claims folder. 

6.  The RO is requested to make a 
determination as to whether the veteran 
was in combat, and prepare a list of the 
verified stressors, if any.

7.  If a stressor(s) has been verified by 
the RO, the veteran should be afforded a 
comprehensive VA examination by a 
psychiatrist to determine whether or not 
the veteran has PTSD.  The veteran's 
claims folder is to be made available to 
the examiner for review in connection 
with the examination.  All necessary 
tests should be conducted.  The examiner 
is to be informed that only a stressor 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether the stressor(s) found to be 
established by the record were sufficient 
to produce PTSD; and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record.

8.  The RO should also afford the veteran 
a complete VA psychiatric examination for 
the purpose of determining the nature, 
extent and etiology of any acquired 
psychiatric disorder other than PTSD.  
The examiner should be requested to 
express an opinion, insofar as is 
medically possible, as to whether it is 
at least as likely as not that any 
acquired psychiatric disorder diagnosed 
by the examiner was incurred in or 
aggravated by service.  All necessary 
tests should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
The appellant's claims folder must be 
furnished to the examiner in connection 
with the examination.  The report of the 
examination should be associated with the 
appellant's claims folder.

9.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the veteran's claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

10.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.  If service connection 
for PTSD remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



